


Exhibit 10.47

 

DATED: 9th SEPTEMBER 2002

 

(1)           PEREGRINE SYSTEMS, INC. (as “Lender”)

 

(2)           PEREGRINE SYSTEMS OPERATIONS LIMITED (as “Borrower”)

 

lending to be replaced by funding agreement to be redrafted by MOP

 

FACILITY FUNDING AGREEMENT

 

This is a lending agreement with recall.

 

NICHOLSON GRAHAM & JONES

110 CANNON STREET LONDON ECAN 6AR

TEL: 020 7648 9000

FAX: 020 7648 9001

REF: AXG/P-503-18

 

--------------------------------------------------------------------------------


 

THIS DEED is made on the 9th day of September 2002

 

PARTIES:-

 

(1)           PEREGRINE SYSTEMS, INC., a company incorporated in Delaware,
United States of America, whose registered office is at 3611 Valley Center
Drive, San Diego, California, USA (the “Lender”); and

 

(2)           PEREGRINE SYSTEMS OPERATIONS LIMITED, a company incorporated in
the Republic of Ireland (Registered Number 324176) whose registered office is at
Unit 3094, National Digital Park, Citywest, Dublin 24 (the “Borrower”).

 

WHEREAS:

 

(A)          The Lender is the ultimate parent company of the Borrower and each
of the European Subsidiaries

 

(C)           The Lender has agreed to make available and the Borrower has
agreed to accept a working capital facility.

 

(D)          This Deed sets out the terms and conditions of the working capital
facility.

 

THIS DEED WITNESSES as follows:-

 

1.             DEFINITIONS

 

“Advance”

 

means each advance made or to be made under the Facility;

 

 

 

“Bank Account Threshold”

 

means US$9.5 million;

 

 

 

“Business Day”

 

means a day (other than a Saturday or Sunday) on which banks and financial
markets are open for business in Dublin and New York;

 

 

 

“Commencement of Insolvency”

 

means:

 

 

 

 

 

(a)   the appointment of a receiver and manager or administrative receiver over
all or any part of the property of the Borrower and/or one or more of the
European Subsidiaries;

 

1

--------------------------------------------------------------------------------


 

 

 

(b)   the making of an administration or winding up order in relation to the
Borrower and/or one or more of the European Subsidiaries or of an order which
subjects the Borrower and/or one or more of the European Subsidiaries to any
procedure under the Insolvency Law of a country outside of Great Britain;

 

 

 

 

 

(c)   the presentation by the Borrower and/or one or more of the European
Subsidiaries or their senior management of proposals to the Borrowers and/or one
or more of the European Subsidiaries’ creditors, or to their principal financial
creditors, for any rescheduling, refinancing or restructuring of all or a
substantial part of the Borrower’s and/or one or more of the European
Subsidiaries’ indebtedness;

 

 

 

“Euro”

 

means the lawful currency for the time being of Austria, Belgium, Finland,
France, Germany, Greece, Ireland, Italy, Luxembourg, Netherlands, Portugal and
Spain;

 

 

 

“European Subsidiaries”

 

means Peregrine Systems Global Limited, Remedy Software Ireland Limited,
International Limited (UK), Ramedy Software Ireland Limited, Peregrine Systems
SRL (Italy), Peregrine Systems GmbH (Germany), Peregrine Systems Limited (UK),
Peregrine Systems GmbH (Switzerland), Peregrine Systems AB (Sweden), Peregrine
Systems AS (Norway), Peregrine Systems OY (Finland), Peregrine Systems SA
(Spain), Peregrine Systems BV (Netherlands), Peregrine Systems BVBA (Belgium),
Peregrine Systems A/S (Denmark), Peregrine Systems SA (France), Apsylog Inc
(US), Acquisition Et Gestion Dc Donnees Et Sig (France), FPrint UK Limited,
Remedy (Switzerland) GmbH, Remedy GmbH (Germany), Remedy Software AB (Sweden),
Remedy Spain SL, Remedy (UK) Limited, Remedy S.r.1 (Italy), Remedy Software
Solutions BV (The Netherlands), Remedy S.A.R.L. (France), Remedy France Holding
S.A.S., Remedy Services S.A.S (France);

 

 

 

“Facility”

 

means subject to termination under clause 7 below, the loan facility granted by
the Lender to the Borrower under this Deed;

 

2

--------------------------------------------------------------------------------


 

“Loan”

 

means the aggregate principal amount of the Advances from time to time
outstanding under this Deed;

 

 

 

“Notice of Drawing”

 

means a Notice of Drawing requesting an Advance in the form annexed to this Deed
as Appendix 1, duly completed and signed by two directors on behalf of the
Borrower;

 

 

 

“Repayment Date”

 

means the date specified in Clause 6 or such later date upon which sums become
payable to the Lender in accordance with Clause 8;

 

 

 

“Sterling and £”

 

means the lawful currency for the time being of the United Kingdom; and

 

 

 

“Termination”

 

means the occurrence of each or any of the events set out in clause 7 below.

 

1.1           Further Definitions

 

(a)      Any reference in this Deed for

 

 

 

“Lender”

 

includes its successors immediate or derivative;

 

 

 

“month”

 

or a period of one or more “months” is a reference to a period which ends on the
day (“the corresponding day”) in the relevant calendar month numerically
corresponding to the day of the calendar month on which the period started or,
if there is no corresponding day, a period which ends on the last day of the
relevant calendar month;

 

 

 

“persons”

 

includes individuals, bodies corporate, unincorporated associations,
partnerships, governments, states and state agencies (whether or not having
separate legal personality);

 

 

 

“tax(es)”

 

includes any tax levy, import duty, charge, fee, deduction or withholding of any
nature and however called, levied, collected, withheld or assessed by any
person;

 

3

--------------------------------------------------------------------------------


 

2.             INTERPRETATION

 

In this Deed references to the deed or document are to such deed or document as
from time to time amended, novated, supplemented or replaced by a document
having a similar effect, a reference to any statute includes that statute as
amended, extended or re-enacted and to any bye-law, regulation, order,
instrument or subordinate legislation made under the relevant statute, the
singular includes the plural and vice versa, references to clauses and
sub-clauses and to schedules are to the clauses and sub-clauses of and to the
schedules to this Agreement, the word “including” will not limit the generality
of any preceding words, the words “other” and “otherwise” will not be limited by
any words preceding them, headings to clauses and sub-clauses are to be ignored
in construing this Deed and references to time are to London time unless
otherwise specified.

 

3.             AMOUNT AND PURPOSE

 

3.1           The minimum amount which is required to be advanced under this
Facility shall not be less than the sum necessary from time to time to maintain
the aggregate value of funds available to the Borrower and to the European
Subsidiaries in their respective bank accounts (the “Accounts”) at not less than
US$6 million (the “Minimum Amount”).

 

3.2           Sums advanced under this Facility may only be utilised by the
Borrower and the European Subsidiaries for their working capital purposes and
reorganisation costs.

 

3.3           Any single advance required under the Facility in excess of US$1
million for the purposes of only one of the European Subsidiaries shall be
subject to the prior approval in writing of the Cheif Financial Officer of the
Lender such approval not to be unreasonably withheld or delayed in the case of
expenditure reasonably and properly required for the purpose of the business of
the relevant European Subsidiary.

 

4.             FACILITY

 

4.1           Availability

 

Subject to the terms of this Deed the Facility shall be available to the
Borrower for drawing on its own behalf and on behalf of the European
Subsidiaries until the Repayment Date.

 

4.2           Advance of the Facility

 

A Notice of Drawing requesting drawdown of any Advance under the Facility must
be received by the Lender no later than 10.00 a.m. (Los Angeles time) on the
second Business Day before the date on which the Advance is required. The Notice
of Drawing must be accompanied by a reconciliation of the Account and a cash
flow (the

 

4

--------------------------------------------------------------------------------


 

“Cash Flow”) covering a period of not less than three months. The Notice of
Drawing must specify:-

 

(a)           the amount required and the European Subsidiary to whom it is to
be paid;

 

(b)           the purpose for which the Advance is required in so far as the
same is not clear from the Cash Flow;

 

(c)           the date on which the Advance is required, which must be a
Business Day;

 

(d)           the name and address of the bank and the title and number of the
account to which the Advance is to be remitted; and

 

(e)           whether the Advance is to be paid in Euros or Pounds Sterling.

 

4.3           Conditions precedent

 

The Lender’s obligation to make the Facility available will only be effective
when all of the following conditions precedent have been satisfied:-

 

(a)           this Deed is executed by the Borrower;

 

(b)           the Borrower has provided the first cash flow forecast to the
Lender; and

 

(c)           the Lender has confirmed its agreement to the first cash flow
forecast.

 

5.             FINANCIAL INFORMATION

 

The Lender shall provide to the Borrower copies of the Lender’s monthly
management accounts together with a monthly cash flow forecast within 14 days of
the last day of each calendar month to enable the Borrower to satisfy itself
that the Lender will be able to continue to make the Facility available to the
Borrower. The Borrower shall be entitled to pass this information on to the
European Subsidiaries.

 

6.             REPAYMENT

 

6.1           Subject as provided in Clause 8 the Borrower shall repay the Loan
or shall procure that the European Subsidiaries shall repay the Loan within 12
months of Termination or such other period as the parties shall agree.

 

6.2           Prior to Termination, the Borrower shall repay or shall procure
that the other European Subsidiaries shall repay to the Lender a sum equivalent
to the balance available to the Borrower in the Account in excess of the Bank
Account Threshold (“Threshold Repayment”).

 

5

--------------------------------------------------------------------------------


 

6.3           Subject to the terms of this Deed, the Threshold Repayment shall
be eligible for re-borrowing in the event that sums available to the Borrower
and/or the European Subsidiaries in the Accounts fall below the Minimum Amount.

 

7.             TERMINATION

 

7.1           Termination will occur or will be deemed to occur in the following
events:-

 

(a)           the Lender declaring the Facility is cancelled, provided that the
Lender provides the Borrower with ninety days written notice of such
cancellation and further provided that the Facility shall not be cancelled prior
to 31 October 2003;

 

(b)           the Borrower fails to make Threshold Repayments or to procure that
they shall have been made in accordance with clause 6 of this Deed within seven
days of the Borrower becoming aware that a Threshold Repayment is due to be made
to the Lender.

 

(c)           any warranty, representation or statement made in this Deed proves
to have been incorrect or misleading in any material respect and is not remedied
to the satisfaction of the other party within twenty-eight days of notification
by the other party;

 

(d)           the Lender or the Borrower fails duly to perform or comply with
any of the obligations expressed in this Deed;

 

(e)           the Borrower commences negotiations with all or a material part of
its creditors with a view to the general re-adjustment or re-scheduling of its
indebtedness or makes a general assignment for the benefit of or a composition
with its creditors other than with the prior written consent of the Lender
provided that such consent shall not be unreasonably withheld;

 

(f)            any creditor of the Borrower takes any corporate action or other
steps are taken or legal proceedings are started for the winding-up, dissolution
or re-organisation or for the appointment of a receiver, administrator,
administrative receiver, trustee or similar officer of the Borrower or of all or
a material part of the Borrower’s revenues and assets, other than in each case
with the prior written consent of the Lender provided that such consent shall
not be unreasonably withheld;

 

(g)           any judgment or any other judicial determination of liability is
issued against the Borrower or any of its subsidiaries or any distress,
execution, diligence, attachment or other process affects any asset of the
Borrower in respect of a

 

6

--------------------------------------------------------------------------------


 

 

liability in excess of £50,000 or its equivalent and is not discharged within
seven days thereafter.

 

8.             SUBORDINATION

 

The Lender agrees that following the Commencement of Insolvency of the Borrower
or of one or more of the European Subsidiary it shall take no step or action for
the repayment of the Facility or any part of it until such time that all other
creditors of the Borrower and/or the European Subsidiary have been paid in full
and the Lender further agrees that any sums received by it in respect of the
Facility after such date shall be held by it on trust for such other creditors
of the Borrower so that the Lender shall be bound to pay any such sums so
received to such person or persons who may be responsible for arranging for the
payment of the Borrower’s creditors.

 

9.             PAYMENTS

 

9.1           All payments to be made under this Deed shall be made in Pounds
Sterling and/or in Euros and in immediately available funds.

 

9.2           All payments to be made under this Deed shall be made without set
off or counterclaim and free and clear of and without deduction of any taxes,
levies, duties, charges, fees, deductions, withholdings, restrictions or
conditions of any description.  If the Lender or Borrower is required at any
time by any applicable law to make any such deduction from any payment, the sum
due from the Borrower or the Lender in respect of such payment shall be
increased by such an amount as will result, notwithstanding the making of such
deduction, in the Lender’s or the Borrower’s receipt on the due date for payment
of each amount of a net sum equal to the sum that the Lender or the Borrower
would have received had no such deductions been required to be made.

 

10.           REPRESENTATIONS WARRANTIES AND UNDERTAKINGS

 

10.1         The Lender represents, warrants and undertakes to the Borrower
that:-

 

(a)           it has full power to enter into and perform its obligations under
this Deed (which has been duly accepted by the Borrower), and that this Deed is
valid, enforceable and binding upon it in accordance with its terms, and that it
has obtained and will maintain in effect all necessary corporate authorisations
and all other necessary consents; licences and authorities;

 

(b)           the execution, delivery and performance by the Lender of this Deed
and the events contemplated by this Deed; will not violate:-

 

(i)            its By-laws and articles of incorporation;

 

7

--------------------------------------------------------------------------------


 

 

(ii)           any provision of any applicable law, regulation or decree to
which it is subject;

 

(iii)          any provision of any contract, banking facility or arrangement to
which it is a party or any other obligations on the Lender,

 

or result in the execution or imposition of any lien, charge or encumbrance on
the assets of the Lender,

 

(c)           the Lender is not in default under any agreement (save as
disclosed in writing to the Borrower) to which it is a party which would have a
material adverse effect on its business and financial condition; and

 

(d)           prior to Termination, the Lender will not call for payment of any
sums due from the Borrower to the Lender save for the Threshold Repayment in
accordance with Clause 6 of this Deed.

 

10.2         The Borrower represents and warrants to the Lender that:-

 

(a)           it has full power to enter into and perform its obligations under
this Deed (which has been duly accepted by the Lender), and that the Deed is
valid enforceable and binding upon it in accordance with its terms, and that it
has obtained and will maintain in effect all necessary corporate authorisations
and all other necessary consents; licences and authorities;

 

(b)           the execution, delivery and performance by the Borrower of this
Deed and the events contemplated by this Deed; will not violate:-

 

(i)            its memorandum and articles of association;

 

(ii)           any provision of any applicable law, regulation or decree to
which it is subject;

 

(iii)          any provision of any contract, banking facility or arrangement to
which it is a party or any other obligations on the Borrower;

 

or result in the execution or imposition of any lien, charge or encumbrance on
the assets of the Borrower; and

 

(c)           the Borrower is not in default under any agreement (save as
disclosed in writing to the Lender) to which it is a party which would have a
material adverse effect on its business and financial condition.

 

8

--------------------------------------------------------------------------------


 

10.3         The warranties given by the Lender and the Borrower herein shall be
continuing and deemed to be repeated on each date on which any payment is made
under this Deed and on the making of any request for an Advance by reference to
the facts existing on each such date.

 

11.           ASSIGNMENT AND TRANSFERS

 

The Borrower may not assign or transfer any of its rights or obligations under
this Deed without the written consent of the Lender.

 

11.1         Leader

 

The Lender may at any time assign all or any part of the Leader’s rights,
obligations and interests under this Agreement to any person.

 

11.2         Disclosure of Information

 

The Lender may disclose to a potential assignee (or any other person with whom
the Lender is contemplating entering into contractual relations with respect to
this Agreement) such information about the Borrower as the Lender considers
material to a potential assignee.

 

12.           MISCELLANEOUS

 

12.1         Time of the essence

 

Time will be of the essence of the performance of the obligation of the Borrower
under or in connection with this Deed.

 

12.2         Severability

 

Each of the provisions of this Deed is severable and distinct from the others
and if at any time one or more of such provisions is invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Deed will not in any way be affected or impaired.

 

12.3         Rights cumulative

 

All rights of the Leader are cumulative and any express right conferred on the
Lender or the Borrower under this Deed may be exercised without prejudicing or
being limited by any other express or implied right of the Lender.

 

9

--------------------------------------------------------------------------------


 

13.           LAW AND JURISDICTION

 

13.1         This Deed shall be governed by and construed and enforced in
accordance with the laws ofthe State of Delaware or the laws of the United
States as construed by the United States District Court for the District of
Delaware, without giving effect to any choice of law or conflict of law
provision which would cause the application of the laws of any jurisdiction
other than as set forth in this section 13.1.

 

13.2         No Exclusive or Limitation of Rights

 

Nothing in this Clause 13 excludes or limits any right which the Lender or the
borrower may have (whether under the law of any country, on international
convention or otherwise) with regard to the bringing of proceedings, the service
of process, the recognition or enforcement of a judgment or any similar or
related matter in any jurisdiction.

 

14.           NOTICES

 

14.1         Each communication to be under this Deed shall be made in writing
and may be made by letter sent by international overnight courier or facsimile
transmission.

 

14.2         Any communication to be made or delivered by one party to the other
shall be made or delivered to that other party at its address set out at the
beginning of this Deed or to such other address as may from time to time be
notified in writing by one party to the other in accordance with this clause.

 

14.3         Any communication made or delivered for any purpose of this Deed
shall be deemed made or delivered when dispatched: (a) in the case of a
facsimile transmission, upon printed confirmation of complete transmission by
telecopy; or (b) in the case of a letter sent by international overnight courier
in an envelope addressed to the relevant address, upon personal delivery
thereof.

 

15.           THIRD PARTIES

 

Except in respect of the obligations of the Lender in Clause 8, a person who is
not a party to this Deed shall have no right under the Contracts  (Rights of
Third Parties) Act 1999 to enforce any term of this Deed.

 

10

--------------------------------------------------------------------------------


 

16.           EXECUTION

 

The parties agree and intend this Deed should be executed in counterparts.

 

AS WITNESS the hands of the duly authorised representatives of the parties the
day and year first above written.

 

 

EXECUTED as a DEED by

)

 

 

PEREGRINE SYSTEMS, INC.

)

 

 

 

in the presence of:

)

 

 

 

 

 

/s/ Ken Sexton

 

/s/ Hillary M.Wilson

 

 

By:

Ken Sexton

Hillary M. Wilson

 

 

Its:

Chief Financial Officer

3575 Poe St.

 

 

 

San Diego, CA 92106

 

 

 

Attorney

 

 

 

/s/ Hillary M. Wilson

 

 

/s/ Gary Greenfield

 

Hillary M. Wilson

 

 

By:

Gary Greenfield

3575 Poe St.

 

 

Its:

Chief Executive Officer

San Diego, CA 92106

 

 

 

Attorney

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

PEREGRINE SYSTEMS OPERATIONS

)

 

/s/ Geoffroy Boonen

 

LIMITED in the presence of:

)

 

Director

 

 

 

 

/s/ Karima Ez- Agili

 

 

 

/s/ John Kennedy

 

KARIMA EZ- AGILI
6 BERESFORD AVENUE

 

 

 

Director/Secretary

EAST TWICKEN HAM

 

 

 

 

TWI 2PY

 

 

 

 

Solicitor

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

16.           EXECUTION

 

The parties agree and intend this Deed should be executed in counterparts.

 

AS WITNESS the hands of the duly authorised representatives of the parties the
day and year first above written. .

 

 

EXECUTED as a DEED by

)

 

 

PEREGRINE SYSTEMS, INC.

)

 

 

 

in the presence of:

)

 

 

 

 

 

/s/ Ken Sexton

 

/s/ Hillary M.Wilson

 

 

By:

Ken Sexton

Hillary M. Wilson

 

 

 

 

Pereqrine House

 

 

Its:

Chief Financial Officer

26-28 Paradise Rd.

 

 

 

Richmond  TW91SE

 

 

 

 

 

 

 

/s/ Hillary M. Wilson

 

 

 

 

Hillary M. Wilson

 

 

/s/ Gary G. Greenfield

 

Peregrine House

 

 

By:

Gary G. Greenfiled

26-28 Paradise Rd

 

 

 

 

Richmond  TW91SE

 

 

Its:

Chief Executive Officer

EXECUTED as a DEED by

)

 

 

PEREGRINE SYSTEMS OPERATIONS

)

 

/s/ Geoffroy Boonen

 

LIMITED in the presence of:

)

 

Director

 

 

 

 

/s/ [ILLEGIBLE]

 

 

 

/s/ John Kennedy

 

c/o Peregrine Systems

 

 

Director/Secretary

Peregrine House

 

 

 

26-28 Paradise Road.

 

 

 

Richmond

 

 

 

Surrey TW91SE

 

 

 

 

 

 

 

/s/ Liam Scott

 

 

 

 

LIAM SCOTT

 

 

 

 

UNIT 3094

 

 

 

 

N.R.P. CITYWEST

 

 

 

 

D.24

 

 

 

 

 

12

--------------------------------------------------------------------------------
